DETAILED ACTION
This office action is responsive to request for continued examination filed on April 13, 2022 in this application Raman, U.S. Patent Application No. 16/547,559 (Filed August 21, 2019) claiming priority to Raman, U.S. Patent Application No. 15/845,993 (Filed December 18, 2017) claiming priority to Raman, U.S. Patent Application No. 14/970,454 (Filed December 15, 2015) (“Raman”) claiming priority to U.S. Provisional Application No. 62/094,935(Filed December 19, 2014).  Claims 2, 4 – 12, 14 – 22, and 24 - 31 were pending.  Claims 2, 12, and 22 are amended.  Claims 2, 4 – 12, 14 – 22, and 24 - 31 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on April 13, 2022 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 13 – 15 of the Applicant’s Remarks (“Remarks”) stating that the amended claim complies with 35 USC 101 because the amended claim amounts to an improvement over conventional techniques, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §101.  The configuration of the user interface is claimed as an intended use of the user interface that does not occur under the broadest reasonable interpretation and which, if it did occur, would represent a routine post-solution use of a computer to present data as directed by a user.  An improvement to a process requires an improvement to the operation of a device running the process rather than an improvement to a human activity such as generating a report.  As a result, it is unclear how the alleged improvement over conventional techniques of software instrumenting would improve the performance of the operation of the computer.  
	Therefore, the amended claims remain rejected under 35 USC § 101.
2.	With respect to Applicant’s argument on pg. 15 - 16 of the Remarks stating that prior art fails to teach the amended claims, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 2.  However, in the interest of compact prosecution, prior art reference Madireddi is added which teaches that the reports are configurable by using a user interface to select particular metrics to display in the report.  Madireddi at ¶¶ 0273 & 0274 and fig. 77 (report GUI); id. at ¶¶ 0270, 0271, 0273 & fig. 75 (selecting metrics to specify contents of report).  Therefore, the prior art teaches the amended claims.
To the extent the specification discloses a more specific definition of a “time series identifier” and functional steps of how a time series identifier is used to access and process data stream metadata and values, amendments directed thereto may potentially distinguish over the prior art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claims 2, 12, and 22 are rejected on the ground of obviousness double patenting as being unpatentable over claims 1, 18, and 19 of U.S. Patents No. 9,846,632, 9,846,574, 10,409,568, 9,760,353, 9,804,830, 10,394,692, and 10,437,705.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipate the claims of the instant Application, as shown below, with the exception of the limitations “comprising metric data streams and event data streams, the metric data streams comprising data representing values of metrics of instrumented software, the event data streams comprising conditions and/or actions of external systems;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Sanghvi (see infra) which discloses that metric and event values may be monitored using data streams.  Sanghvi at Abstract; id. at. ¶¶ 0029, 0030, 0034, & 0086 (monitoring of program using data streams containing values representative of the running program); id. at ¶ 0044 & 0045 (metric values); id. at ¶ 0046 (event values).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Patents for the purpose of using a using a known data stream technique to stream and process a known type of application data.  
In addition, the limitations “receiving modifications to the metadata describing the result data stream; applying the modifications to the metadata describing the result data stream; and causing display of the result data stream via a user interface by a user interface manager.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Kashiyamaa (see infra) which discloses that the metadata of the queries may be updated with new queries for additional execution to produce updated result data stream metadata.  Kashiyamaa at ¶¶ 0082, 0084, 0087, & 0088.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Patents for the purpose of using a using a known update technique to update a useful and understandable query language expression.  
In addition, the limitations “the user interface configured to receive selections of metrics for generating reports, perform rollups, and/or group the result data stream.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Madireddi (see infra) which discloses that the reports are configurable by using a user interface to select particular metrics to display in the report.  Madireddi at ¶¶ 0273 & 0274 and fig. 77 (report GUI); id. at ¶¶ 0270, 0271, 0273 & fig. 75 (selecting metrics to specify contents of report).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Patents for the purpose of combining a known method to collect, process, and present data stream reports with a method that allows for the presented reports to be customized according to user preferences.  

16/547,559
9,846,632
2, 12, 22. A computer-implemented method for processing data streams generated by a data stream language program, the method comprising:
receiving data from a plurality of input data streams; 

generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream; 








































storing data of the result data stream in association with the identifier in the time series data store;

receiving modifications to the metadata describing the result data stream; and applying the modifications to the metadata describing the result data stream.

1.  A method for generating dynamic real-time reports by processing data 
generated by instrumented software, the method comprising: 


receiving, from one 
or more external systems, information from instrumented software identifying a 
plurality of data streams, each data stream generated by an instance of 
instrumented software executing on the one or more external systems, each data 
stream comprising, tuples, each tuple including values of a first set of 
attributes of the data stream;  receiving metadata describing each of the 
plurality of data streams, the metadata for a data stream including a second 
set of attributes, each attribute of the second set distinct, from the first 
set;  receiving information describing metadata objects, each metadata object 
associated with one or more properties, each property comprising a name and a 
value, and receiving information describing associations between metadata 
objects and information identifying data streams, wherein the received metadata 
objects are organized as a hierarchy, wherein the hierarchy comprises at least 
a first metadata object related to a second metadata object, the first metadata 
object higher than the second metadata object in the hierarchy, and properties 
of the first metadata object included in the second metadata object, wherein 
each metadata object is associated with a set of data streams, and wherein each 
set of data streams associated with the first metadata object in the hierarchy 
is a union of the set of data streams associated with all metadata objects 
lower than the first metadata object in the hierarchy wherein the set of data 
streams associated with each metadata object lower than the first metadata 
object in the hierarchy is a subset of the set of data streams associated with 
the first metadata object;  receiving a specification of an expression, the 
expression aggregating data across the plurality of data streams, the 
expression based on at least an attribute of the first set and an attribute of 
the second set;  and automatically evaluating the expression using the data 
streams over a plurality of time intervals to generate an output data stream, 
the evaluation of the expression comprising, for each time interval: receiving 
one or more tuples from the plurality of data streams, each tuple comprising a 
data value associated with a point in time, determining the value of the 
expression based on the data values of the received tuples, and providing the 
value of the expression for the output data stream;  automatically generating a 
real-time report based on the output data stream;  receiving a request to 
modify the metadata associated with a data stream and modifying the metadata 
associated with a data stream responsive to the received request;  
automatically for each subsequent time interval: receiving from the plurality 
of data streams one or more subsequent tuples each containing a subsequent data 
value, determining the value of the modified expression for each respective 
subsequent time interval based on the received subsequent data values and based 
on the modified metadata, providing the determined value of the modified 
expression for each subsequent time interval for a modified output data stream;  
automatically generating a modified real-time report based on the modified 
output data stream.
16/547,559
9,846,574
2, 12, 22. A computer-implemented method for processing data streams generated by a data stream language program, the method comprising:
receiving data from a plurality of input data streams; 
















generating a result data stream from the plurality of input data streams; 














executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data streamin a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream;




storing data of the result data stream in association with the identifier in the time series data store… 
 
1.  A method for generating dynamic real-time reports using data streams 
generated by a data stream language program, the method comprising:

receiving data from a plurality of data streams, each data stream generated by an 
instance of instrumented software executing on a system;  storing metadata 
describing the plurality of data streams, the metadata for each data stream 
including one or more attributes associated with the data stream;  receiving a 
set of instructions specified using a data stream language program for 
processing the plurality of data streams, the instructions comprising one or 
more grouping commands for grouping data streams, each grouping command 
associated with one or more attributes of data streams and an aggregation 
operation, and the instructions comprising a publish block, the publish block 
associated with a metric name used as an attribute;

generating one or more 
result data streams by executing the one or more grouping commands to group 
data derived from the data streams by a set of the one or more attributes of 
the data streams;  identifying the last grouping command executed in the set of 
instructions;  determining a set of attributes associated with the last 
grouping command as a subset of the set of the one or more attributes of the 
data streams;  for each of the one or more result data streams: determining a 
distinct subset of the set of attributes associated with the last grouping 
command, wherein the distinct subset is used by the last grouping command in 
generating the result data stream;  determining the values of the attributes in 
the distinct subset;  concatenating the determined values of the distinct 
subset;  storing the concatenated values as first metadata describing the 
result data stream;  storing the metric name of the publish block as second 
metadata describing the result data stream;  generating an identifier for the 
result data stream using the first and second stored metadata describing the 
result data stream;  

storing the result data stream in association with the 
identifier;  and automatically generating a real-time report identified by the 
generated identifier and containing the stored result data stream.
16/547,559
10,409,568
2, 12, 22. A computer-implemented method for processing data streams generated by a data stream language program, the method comprising:

receiving data from a plurality of input data streams; 







generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream;






storing data of the result data stream in association with the identifier in the time series data store … 

1.  A method comprising: 




receiving data from a plurality of input data 
streams;  storing metadata describing the plurality of input data streams, the 
metadata for each input data stream including one or more attributes associated 
with the input data stream;  receiving a set of instructions specified using a 
data stream language program, the set of instructions comprising instructions 
for processing the plurality of input data streams;  
generating one or more 
result data streams by executing the set of instructions for processing the 
plurality of input data streams;  for each of the one or more result data 
streams: determining a set of values of attributes describing the result data 
stream based on a last grouping command from a plurality of grouping commands 
specified in the data stream language program, wherein each of the plurality of 
grouping commands groups data of the input data streams based on a respective 
set of metadata attributes;  storing the set of values as metadata describing 
the result data stream;  generating an identifier for the result data stream 
and associating the identifier with the metadata describing the result data 
stream;  and storing data of the result data stream in association with the 
identifier;  receiving a dynamic expression for finding a set of result data 
streams based on at least one attribute value of the dynamic expression;  
identifying at least one input data stream of the plurality of input data 
streams and at least one result data stream of the one or more result data 
streams based on the dynamic expression, wherein the at least one result data 
stream is described by the at least one attribute value of the dynamic 
expression;  generating an output based on data values in the identified at 
least one input data stream and the at least one result data stream;  and 
sending the output for display via a user interface.
16/547,559
9,760,353
2, 12, 22. A computer-implemented method for processing data streams generated by a data stream language program, the method comprising:

receiving data from a plurality of input data streams; 















generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream;

storing data of the result data stream in association with the identifier in the time series data store … 

1.  A method for processing a data stream language program, the method 
comprising:


 storing, by an instrumentation analysis system, metadata describing 
a plurality of data streams;  receiving a data stream language program 
comprising a set of instructions specified using a data stream language, the 
instructions comprising a find block and a set of blocks following the find 
block, the find block associated with a search expression, the search 
expression based on metadata attributes associated with data streams;  
repeatedly evaluating the search expression, each evaluation of the search 
expression identifying a set of data streams from the plurality of data streams 
conforming to the search expression, wherein the set of identified data streams 
is provided as input to the set of blocks following the find block;  

and 
repeatedly executing the set of blocks following the find block, the execution 
comprising: receiving data values from each data stream of the set of 
identified data streams, executing the set of blocks following the find block 
based on the received data values, generating one or more result data values 
based on the execution of the set of blocks, the result values corresponding to 
result data streams generated by the data stream language program, and
storing the one or more result data values.
16/547,559
9,804,830
2, 12, 22. A computer-implemented method for processing data streams generated by a data stream language program, the method comprising:









receiving data from a plurality of input data streams; 
generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream; storing data of the result data stream in association with the identifier in the time series data store … 

1.  A method for detecting anomalies in data streams, the method 
comprising: receiving instructions of a data stream language program, 
comprising: a threshold block configured to receive a first input comprising a 
plurality of data streams comprising data values and a second input comprising 
a plurality of data streams comprising threshold values;  a first set of 
instructions for generating the first input of the threshold block;  and a 
second set of instructions for generating the second input of the threshold 
block;  
receiving an input set of data streams;  and 


executing the first set of 
instructions to aggregate data of the input set of data streams to generate a 
first plurality of data streams comprising data values provided as the first 
input of the threshold block, wherein executing the first set of instructions 
comprises grouping the input set of data streams based on a first set of 
metadata attributes and wherein the number of data streams in the first 
plurality of data streams depends on the number of distinct values of the first 
set of metadata attributes;  executing the second set of instructions to 
aggregate data of the input set of data streams to generate a second plurality 
of data streams comprising threshold values provided as the second input of the 
threshold block, wherein executing the second set of instructions comprises 
grouping the input set of data streams based on a second set of metadata 
attributes and wherein the number of data streams in the second plurality of 
data streams depends on the number of distinct values of the second set of 
metadata attributes;  matching data streams from the first plurality with data 
streams from the second plurality to identify corresponding data streams;  for 
each data stream of the first plurality: comparing a data value of the data 
stream against a threshold value from a corresponding data stream from the 
second plurality;  and determining whether to generate an event based on the 
result of comparison of the data value and the threshold value.
16/547,559
10,394,692
2, 12, 22. A computer-implemented method for processing data streams generated by a data stream language program, the method comprising:
receiving data from a plurality of input data streams; 









generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream; 











storing data of the result data stream in association with the identifier in the time series data store … 
1.  A method for processing data generated by instrumented software, the 
method comprising:


 receiving, by an analysis system, information identifying a 
set of data streams, each data stream generated by an instance of instrumented 
software executing on an external system;  receiving a specification of an 
expression, the expression processing data values of the set of data streams, 
each of the data values associated with a time interval of a plurality of time 
intervals for evaluating the expression, each time interval having a beginning 
point and an end point;  and for each of the plurality of time intervals for 
evaluating the expression: for each data stream of the set of data streams, 
determining a maximum expected delay for the data stream, the maximum expected 
delay representing a limit on arrival delay within the time interval for a data 
value of the data stream from a corresponding instance of instrumented software to the analysis system, wherein the maximum expected delay is less than a 
length of the time interval, monitoring the set of data streams for arrival of 
data values within the time interval, modifying the set of data streams for the 
time interval by excluding a data stream if the data value of the data stream 
fails to arrive within the maximum expected delay for the data stream after the 
beginning point of the time interval, evaluating the expression using the 
arrived data values of the modified set of data streams for the time interval, 
and prior to the end point of the time interval, sending a value of the 
evaluated expression for presentation.
16/547,559
10,437,705
2, 12, 22. A computer-implemented method for processing data streams generated by a data stream language program, the method comprising:
receiving data from a plurality of input data streams; 
























generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream; 







storing data of the result data stream in association with the identifier in the time series data store … 
1.  A method for processing data generated by instrumented software, the 
method comprising: 

receiving, from one or more external systems, information 
identifying a plurality of data streams, each data stream generated by an 
instance of instrumented software executing on the one or more external 
systems, each data stream comprising tuples, each tuple including values of a 
first set of attributes of the data stream;  receiving metadata objects 
describing each of the plurality of data streams, the metadata objects for a 
data stream describing a second set of attributes, each attribute of the second 
set distinct from the first set, wherein each metadata object is associated 
with information identifying a data stream and is associated with one or more 
properties each comprising a property name and a property value;  receiving a 
specification of an expression, the expression aggregating data across at least 
two of the plurality of data streams, the expression based on at least an 
attribute of the first set and an attribute of the second set, wherein the 
expression specifies a metadata object having a property name and property 
value;  

selecting the at least two of the plurality of data streams based on 
the specified metadata object, the at least two of the plurality of data 
streams having metadata objects with a property value matching the property 
value of the specified metadata object;  evaluating the expression using at 
least two of the data streams over a plurality of time intervals to generate an 
output data stream, the evaluation of the expression comprising, for each time 
interval: receiving one or more tuples from the plurality of data streams, each 
tuple comprising a data value associated with a point in time, determining a 
value of the expression based on the data values of the received tuples, and 
providing the value of the expression for the output data stream;  and sending 
the output data stream for display via a user interface.

Dependent claims 4 – 11, 14 – 21, and 24 – 31 are rejected on the ground of obviousness double patenting as being unpatentable over claims 2 – 10 of U.S. Patent No. 9,846,632, 2 – 4 of U.S. Patents No. 9,846,574, claims 2 – 5 of U.S. Patent No. 10,409,568, claims 2 – 10 of U.S. Patent No. 9,760,353, claims 2 – 16 of U.S. Patent No. 9,804,830, claims 2 – 10 of U.S. Patent No. 9,846,632, claims 2 – 12 of U.S. Patent No.10,394,692, and claims 2 – 5 of U.S. Patent No.10,394,692.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipates the claims of the instant Application.
2.	Claims 2, 12, and 22 are rejected on the ground of obviousness double patenting as being unpatentable over claims 1, 18, and 19 of U.S. Patent No. 10,394,693 and claims 1, 18, and 24 of U.S. Patent No. 9,804,951.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipate the claims of the instant Application, as shown below.
The claims are anticipated by the Patents as show below, with the exception of the limitations “data stream language … set of instructions comprising a data stream language” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Tsimelzon (see infra) which discloses that a data stream language program, such as a data stream query language in XML using SQL type queries, may continuously operate on data streams to execute queries against the data in the streams.  Tsimelzon at col. 4 ll. 41 – 42; id. at col. 5 ll. 53 – 57 (stream metadata such as column names and types); id. at col. 3 ll. 49 – 56; id. at col. 6 ll. 6 – 12; id. at claim 1 (obtaining stream data values) id. at col. 3 ll. 62 – 67 (reading data from a stream, writing data to a stream, storing stream data in a database).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Patents for the purpose of using a known data stream language to with the known techniques for manipulating data streams in order to specify the expression that will be used to manipulate a data stream.  
The claims are anticipated by the Patents as show below, with the exception of the limitations “comprising metric data streams and event data streams, the metric data streams comprising data representing values of metrics of instrumented software, the event data streams comprising conditions and/or actions of external systems;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Sanghvi (see infra) which discloses that metric and event values may be monitored using data streams.  Sanghvi at Abstract; id. at. ¶¶ 0029, 0030, 0034, & 0086 (monitoring of program using data streams containing values representative of the running program); id. at ¶ 0044 & 0045 (metric values); id. at ¶ 0046 (event values).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Patents for the purpose of using a using a known data stream technique to stream and process a known type of application data.  
The claims are anticipated by the Patents as show below, with the exception of the limitations “data stream language … set of instructions comprising a data stream language” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference “receiving modifications to the metadata describing the result data stream; applying the modifications to the metadata describing the result data stream; and causing display of the result data stream via a user interface by a user interface manager” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Kashiyamaa (see infra) which discloses that the metadata of the queries may be updated with new queries for additional execution to produce updated result data stream metadata.  Kashiyamaa at ¶¶ 0082, 0084, 0087, & 0088.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Patents for the purpose of using a using a known update technique to update a useful and understandable query language expression.
In addition, the limitations “the user interface configured to receive selections of metrics for generating reports, perform rollups, and/or group the result data stream.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Madireddi (see infra) which discloses that the reports are configurable by using a user interface to select particular metrics to display in the report.  Madireddi at ¶¶ 0273 & 0274 and fig. 77 (report GUI); id. at ¶¶ 0270, 0271, 0273 & fig. 75 (selecting metrics to specify contents of report).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Patents for the purpose of combining a known method to collect, process, and present data stream reports with a method that allows for the presented reports to be customized according to user preferences.  

16/547,559
10,394,693
2, 12, 22. A computer-implemented method for processing data streams generated by a … program, the method comprising:
receiving data from a plurality of input data streams; 














generating a result data stream from the plurality of input data streams; 








executing a … program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream;













storing data of the result data stream in association with the identifier in the time series data store … 
 
1.  A method for processing data streams generated by instrumented 
software, the method comprising:

receiving a plurality of input data streams, 
each input data stream received from a separate instance of instrumented 
software executing on at least one external system, each input data stream 
providing values of a metric, the values generated by the instances of 
instrumented software at variable time intervals;  receiving a request to 
periodically evaluate an expression based on the plurality of input data 
streams;  for each input data stream, identifying a first function for 
aggregating values of the metric of the input data stream;
generating a plurality of quantized data streams based on the input data streams, each quantized data stream comprising data values occurring periodically at a first 
fixed time interval, the generating comprising, for each input data stream and for each first fixed time interval: storing values of the metric of the input 
data stream received during the fixed time interval in a buffer; 

 determining a 
data value of the quantized data stream for the fixed time interval based on 
the values stored in the buffer by applying the identified first function for 
aggregating values over the values of the input data stream received within the 
first fixed time interval and stored in the buffer;  and sending the determined 
data value as the data value of the quantized data stream for the first fixed 
time interval;  periodically evaluating the expression based on data values of 
at least two of the plurality of quantized data streams to generate an output 
data stream, the evaluating comprising repeatedly: applying a second function 
to the data values of the quantized data streams, each data value associated 
with a second fixed time interval, the second function aggregating values over 
the quantized data streams;  and sending the output data stream for display via 
a user interface. 
16/547,559
9,804,951
2, 12, 22. A computer-implemented method for processing data streams generated by a … program, the method comprising:
receiving data from a plurality of input data streams; 











generating a result data stream from the plurality of input data streams; 








executing a set of instructions comprising a … program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream;






storing data of the result data stream in association with the identifier in the time series data store … 

1.  A method for processing data streams generated by instrumented 
software, the method comprising: 

receiving, a plurality of input data streams, 
each input data stream received from an instance of instrumented software 
executing on an external system, each data stream providing values of a metric, 
the values generated at variable time intervals;  receiving a request to 
periodically evaluate an expression based on data values of the input data 
streams;  for each input data stream, identifying a function for aggregating 
values of the metric of the input data stream;  

generating a plurality of quantized data streams based on the input data streams, each quantized data 
stream comprising data values occurring periodically at a fixed time interval, 
the generating comprising, for each fixed time interval, for each input data 
stream, determining a data value of the quantized data stream for the fixed 
time interval, comprising:
determining a first aggregate value by applying the identified function over data values of the input data stream received within the fixed time interval;  determining a rollup time interval, wherein the 
rollup time interval is larger than the fixed time interval;  for each 
quantized data stream, determining a rollup data stream, the determining 
comprising: determining a second aggregate value by applying the aggregation 
function to all data values of the quantized data stream generated within the 
rollup time interval;  and
storing the second aggregate value as a value of the rollup data stream for the rollup time interval;  and periodically evaluating 
the expression based on data values of the rollup data streams.

	Dependent claims 4 – 11, 14 – 21, and 24 – 31 are rejected on the ground of obviousness double patenting as being unpatentable over claims 2 – 17 of U.S. Patent No. 10,394,693 and claims 2 – 17 of U.S. Patent No. 9,804,951.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipates the claims of the instant Application. 
3.	Claims 2, 12, and 22 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 15697451 and claim 2 of U.S. Patent Application No. 16/546,860.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Applications anticipate the claims of the instant Application, as shown below, with the exception of the limitations “comprising metric data streams and event data streams, the metric data streams comprising data representing values of metrics of instrumented software, the event data streams comprising conditions and/or actions of external systems;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Sanghvi (see infra) which discloses that metric and event values may be monitored using data streams.  Sanghvi at Abstract; id. at. ¶¶ 0029, 0030, 0034, & 0086 (monitoring of program using data streams containing values representative of the running program); id. at ¶ 0044 & 0045 (metric values); id. at ¶ 0046 (event values).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Applications for the purpose of using a using a known data stream technique to stream and process a known type of application data.  
The claims are anticipated by the Applications as show below, with the exception of the limitations “data stream language … set of instructions comprising a data stream language” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference “receiving modifications to the metadata describing the result data stream; applying the modifications to the metadata describing the result data stream; and causing display of the result data stream via a user interface by a user interface manager” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Kashiyamaa (see infra) which discloses that the metadata of the queries may be updated with new queries for additional execution to produce updated result data stream metadata.  Kashiyamaa at ¶¶ 0082, 0084, 0087, & 0088.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Applications for the purpose of using a using a known update technique to update a useful and understandable query language expression.
In addition, the limitations “the user interface configured to receive selections of metrics for generating reports, perform rollups, and/or group the result data stream.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Madireddi (see infra) which discloses that the reports are configurable by using a user interface to select particular metrics to display in the report.  Madireddi at ¶¶ 0273 & 0274 and fig. 77 (report GUI); id. at ¶¶ 0270, 0271, 0273 & fig. 75 (selecting metrics to specify contents of report).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Applications for the purpose of combining a known method to collect, process, and present data stream reports with a method that allows for the presented reports to be customized according to user preferences.  

16/547,559
15/697,451
2, 12, 22. A computer-implemented method for processing data streams generated by a data stream language program, the method comprising:

receiving data from a plurality of input data streams; 






generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream;




storing data of the result data stream in association with the identifier in the time series data store … 

1.  A method for generating and storing data streams generated by a data stream language program, the method comprising:


receiving data from a plurality of data streams, each data stream received from an instance of instrumented software executing on an external system; storing metadata describing the plurality of data streams, the metadata for each data stream including one or more attributes associated with the data stream; 

receiving a set of instructions specified using a data stream language program for processing the plurality of data streams; generating one or more result data streams by executing the set of instructions; for each of the one or more result data stream: determining a set of values of attributes describing the result data stream, the determining based on the set of instructions; storing the set of values as metadata describing the result data stream; generating an identifier for tuples of the result data stream and associating the identifier with the metadata describing the tuples of the result data streams each tuple comprising at least a metric name; 

and storing data of the result data stream in association with the identifier; and providing one or more result data streams as input to another data stream language program.
16/547,559
16/549,860
2, 12, 22. A computer-implemented method for processing data streams generated by a data stream language program, the method comprising:

receiving data from a plurality of input data streams; 


generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in the time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream;

storing data of the result data stream in association with the identifier in the time series data store … 
2.  A computer-implemented method for processing data generated by instrumented software, the method comprising: determining, for a time interval of a plurality of time intervals, a maximum expected delay value for a data stream, the maximum expected delay value comprising a limit on an arrival delay for a data value of the data stream from the instrumented software to an analysis system;
 modifying a set of data streams by excluding a data stream when the data value of the data stream fails to arrive within the maximum expected delay value for the data stream during the time interval; receiving a specification of an expression for processing data values of a plurality of data streams associated with the time interval; evaluating the expression using the data values of the modified set of data streams; and 



sending a result of evaluating the expression for presentation through a user interface.

Dependent claims 4 – 11, 14 – 21, and 24 – 31 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claims 2 – 8 of U.S. Patent Application No. 15697451 and claims 3 – 11 of U.S. Patent Application No. 16549860.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Applications anticipates the claims of the instant Application.
4.	Claims 2, 12, and 22 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 2 of U.S. Patent Application No. 16/543,514 and claim 2 of U.S. Patent Application No. 16/542,318.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending Applications anticipate the claims of the instant Application, as shown below, with the exception of the limitations “data stream language … set of instructions comprising a data stream language” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Tsimelzon (see infra) which discloses that a data stream language program, such as a data stream query language in XML using SQL type queries, may continuously operate on data streams to execute queries against the data in the streams.  Tsimelzon at col. 4 ll. 41 – 42; id. at col. 5 ll. 53 – 57 (stream metadata such as column names and types); id. at col. 3 ll. 49 – 56; id. at col. 6 ll. 6 – 12; id. at claim 1 (obtaining stream data values) id. at col. 3 ll. 62 – 67 (reading data from a stream, writing data to a stream, storing stream data in a database).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the co-pending Applications for the purpose of using a known data stream language to with the known techniques for manipulating data streams in order to specify the expression that will be used to manipulate a data stream.
The claims are anticipated by the Applications as show below, with the exception of the limitations “comprising metric data streams and event data streams, the metric data streams comprising data representing values of metrics of instrumented software, the event data streams comprising conditions and/or actions of external systems;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Sanghvi (see infra) which discloses that metric and event values may be monitored using data streams.  Sanghvi at Abstract; id. at. ¶¶ 0029, 0030, 0034, & 0086 (monitoring of program using data streams containing values representative of the running program); id. at ¶ 0044 & 0045 (metric values); id. at ¶ 0046 (event values).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Applications for the purpose of using a using a known data stream technique to stream and process a known type of application data.  
The claims are anticipated by the Applications as show below, with the exception of the limitations “data stream language … set of instructions comprising a data stream language” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference “receiving modifications to the metadata describing the result data stream; applying the modifications to the metadata describing the result data stream; and causing display of the result data stream via a user interface in the time series data store” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Kashiyamaa (see infra) which discloses that the metadata of the queries may be updated with new queries for additional execution to produce updated result data stream metadata.  Kashiyamaa at ¶¶ 0082, 0084, 0087, & 0088.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Applications for the purpose of using a using a known update technique to update a useful and understandable query language expression.
In addition, the limitations “the user interface configured to receive selections of metrics for generating reports, perform rollups, and/or group the result data stream.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Madireddi (see infra) which discloses that the reports are configurable by using a user interface to select particular metrics to display in the report.  Madireddi at ¶¶ 0273 & 0274 and fig. 77 (report GUI); id. at ¶¶ 0270, 0271, 0273 & fig. 75 (selecting metrics to specify contents of report).  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the Applications for the purpose of combining a known method to collect, process, and present data stream reports with a method that allows for the presented reports to be customized according to user preferences.  

16/547,559
16/543,514
2, 12, 22. A computer-implemented method for processing data streams generated by a … program, the method comprising:


receiving data from a plurality of input data streams; generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a … program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in the time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream;







storing data of the result data stream in association with the identifier in the time series data store;





receiving modifications to the metadata describing the result data stream; and applying the modifications to the metadata describing the result data stream.


2.  A computer-implemented method for quantizing data streams generated by instrumented software, the method comprising: 

receiving a request to periodically evaluate an expression based on data values of a plurality of input data streams; identifying, for each input data stream of the plurality of input data streams, a function for aggregating values of a metric of the input data stream; generating a plurality of quantized data streams based on at least one input data stream of the plurality of input data streams, each quantized data stream comprising data values occurring periodically at a first fixed time interval;
determining an aggregate value by applying the function over data values of the input data stream received within the first fixed time interval;

storing the plurality of quantized data streams; executing the request to periodically evaluate the expression based on data values of the plurality of quantized data streams

 receiving a new request to evaluate a new expression based on the data values of the plurality of input data streams, the new request different from the request; and 2 DM_US 171792234-1.106032.0068Application No.: 16/543,514 executing the new request to evaluate the new expression based at least in part on the data values of the plurality of quantized data streams.
16/547,559
16/542,318
2, 12, 22. A computer-implemented method for processing data streams generated by a … program, the method comprising:

receiving data from a plurality of input data streams; 




generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a … program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in the time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream;


storing data of the result data stream in association with the identifier in the time series data store … 

2.  A computer-implemented method for processing data generated by instrumented software, the method comprising:

 receiving metadata describing a data stream of a plurality of data streams, the metadata for the data stream including a first set of attributes; quantizing data received for the plurality of data streams over an initial time interval; 

receiving, through a user interface, an expression for aggregating quantized data across at least two data streams of the plurality of data streams, the expression based on at least an attribute of the first set of attributes and an attribute of a second set of attributes, each attribute of the second set of attributes distinct from the first set of attributes; evaluating the expression using at least two of the data streams over a plurality of time intervals to generate an output data stream; and 

sending the output data stream for display through the user interface.

Dependent claims 4 – 11, 14 – 21, and 24 – 31 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claims 3 – 11 of U.S. Patent Application No. 16543,514 and claims 3 – 11 of U.S. Patent Application No. 16/542,318.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Application anticipates the claims of the instant Application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 2, 4 – 12, 14 – 22, and 24 - 31 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites metric data streams comprising data representing values of metrics of instrumented software, the event data streams comprising conditions and/or actions of external systems; generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream; storing data of the result data stream in association with the identifier in the time series data store; receiving modifications to the metadata describing the result data stream; applying the modification to the metadata describing the result data stream; which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting “a computer” “at least one memory” and “at least one processor” nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the “a computer” “at least one memory” and “at least one processor” the steps recited in the claims encompass a user manually choosing carrying out the steps of an expression to determine the data stream attribute values, creating the metadata, identifier, and result data stream.  The “receive” step and display of result data stream, as drafted, represent routine pre and post-solution activity, these steps do not preclude the abstract idea from being practically performed in the mind.  The configuration of the user interface is claimed as an intended use of the user interface that does not occur under the broadest reasonable interpretation and which, if it did occur, would represent a routine post-solution use of a computer to present data as directed by a user.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre- and post-solution activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite two additional “receive” and “display” steps as pre-solution and post-solution activity for the monitoring and reporting steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 4 – 11 contain the same abstract idea as claim 2 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 12, 14 – 22, and 24 - 31are rejected for the same reasoning as claims 2 and 4 - 11 supra.

Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4 – 12, 14 – 22, and 24 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi, United States Patent Publication No. 2005/0125710 (Published June 9, 2005, filed October 16, 2003) (“Sanghvi”), in view of Tsimelzon et al., United States Patent No. 8,396,886 (Patented March 12, 2013, filed February 2, 2006) (“Tsimelzon”), Kashiyamaa et al., United States Patent Application Publication No. 2009/0271529 (Published October 29, 2009, filed August 27, 2008) (“Kashiyamaa”), and Madireddi et al., United States Patent Application Publication No. 2012/0227004 (Published September 6, 2012, filed March 5, 2011) (“Madireddi”).

Claims 2, 12, and 22
With respect to claims 2, 12, and 22 Sanghvi teaches the invention as claimed including a computer-implemented method for processing data streams generated by a data stream language program, the method comprising:
receiving data from a plurality of input data streams comprising metric data streams and event data streams, the metric data streams comprising data representing values of metrics of instrumented software, the event data streams comprising conditions and/or actions of external systems; {Event and Metric data streams are monitored to detect values of the data streams.  Sanghvi at Abstract; id. at. ¶¶ 0029, 0030, 0034, & 0086 (monitoring of program using data streams containing values representative of the running program); id. at ¶ 0044 & 0045 (metric values); id. at ¶ 0046 (event values).  The data streams are generated from a running program that is monitored using instrumentation inserted into the program to generate the data streams of data values containing information about the execution of the program.  Id. at ¶ 0003 (monitoring running systems); id. at ¶ 0075 (monitoring is by means of instrumentation); id. at. ¶¶ 0029, 0034, & 0086.  For each received data stream the data values are averaged periodically over specified time intervals.  Id. at ¶¶ 0049 & 0050.  The first set of data streams is used to create a signature of the monitored parameters in the program. Id. at ¶ 0015 & 0045; id. at ¶ 0060.  Aggregated data streams may be compared.  Id. at ¶ 0088.}
However, Sanghvi does not explicitly teach the limitation:
generating a result data stream from the plurality of input data streams; executing a set of instructions comprising a data stream language program to determine a set of values of an attribute for the result data stream; storing the set of values as metadata describing the result data stream in a time series data store; generating an identifier for the result data stream, the identifier comprising a time series identifier; associating the identifier with the metadata describing the result data stream; storing data of the result data stream in association with the identifier in the time series data store;  {Tsimelzon does teach this limitation.  Tsimelzon teaches that the stream monitoring process of Sanghvi may be performed by a data stream language program, such as a data stream query language in XML using SQL type queries, that continuously operates on data streams to execute queries against the data in the streams.  Tsimelzon at col. 4 ll. 41 – 42; id. at col. 5 ll. 53 – 57 (stream metadata such as column names and types); id. at col. 3 ll. 49 – 56 (aggregating streams); id. at col. 6 ll. 6 – 12; id. at claim 1 (obtaining stream data values); id. at col. 3 ll. 62 – 67 (reading data from a stream, writing data to a stream, storing stream data in a database); id. at col. 9 ln. 65 – col. 10 ln. 9; id. at col. 10 ln. 47 – col. 11 ln. 39; id. at col. 6 ln. 65 – col. 7 ln. 12 (metadata associated with identifier such as URI).
Processed data streams are outputted into output data streams and include metadata attributes received from the input data stream and specified in a StreamSchema, such as the URI of the input data stream source.  Id. at col. 3 ln. 57 – col. 4 ln. 2; id. at col. 6 ln. 32 – col. 7 ln. 12 (metadata associated with identifier such as URI).
Threshold values are obtained via receiving the instructions to perform extraction of anomaly information, including metadata relating to the data values of the data stream.  Id. at col. 7 ln. 31 – col. 8 ln. 8 (threshold values include the schema and expression metadata for the data values).
Data streams may be identified by their metatdata, such as a StreamSchema that describes time based windows of data streams, as well as by a time series identifier such as a URI to the Schema.  Id. at col. 3 ll. 49 – 56 (time based windows of data streams); id. at col. 7 ll. 32 – 41 (datadate stored in a time series data store and associated with a URI time series identifier).
Sanghvi and Tsimelzon are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of stream processing, and both are trying to solve the problem of how to extract useful information from data streams.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for processing data streams to extract anomaly information relative to a monitored system, as taught in Sanghvi, with using a data stream language to perform the processing, as taught in Tsimelzon.  Tsimelzon teaches that the use of a language, particularly one with a familiar format, allows developers to more easily utilize the language.  Id at col. 4 ll. 3 – 8.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for processing data streams to extract anomaly information relative to a monitored system, as taught in Sanghvi, with using a data stream language to perform the processing, as taught in Tsimelzon, for the purpose of embodying the anomaly detection process in a useful and understandable format.}
However, Sanghvi and Tsimelzon do not explicitly teach the limitation:
receiving modifications to the metadata describing the result data stream; applying the modifications to the metadata describing the result data stream; and causing display of the result data stream via a user interface by a user interface manager, {Kashiyamaa does teach this limitation.  Kashiyamaa teaches that data stream queries describing the data streams on which to operate are executed to produce result data streams having metadata as used in the queries, as taught by Sanghvi and Tsimelzon, may include updating the metadata of the queries with new queries for additional execution to produce updated result data stream metadata and outputting the result data stream on a user operated computer with a graphical user interface.  Kashiyamaa at ¶¶ 0082, 0084, 0087, & 0088 (updating query to produce updated result data stream); id. at ¶¶ 0067, 0106, 0225, 0229, fig. 20 & 21 (output result on user operated computer with graphical user interface).
Sanghvi, Tsimelzon, and Kashiyamaa are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of stream processing, and both are trying to solve the problem of how to extract useful information from data streams.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for the execution of data stream queries, as taught by Sanghvi and Tsimelzon, may include updating the queries with new queries for additional execution, as taught in Kashiyamaa.  Tsimelzon teaches that the use of a language, particularly one with a familiar format, allows developers to more easily utilize the language.  Id at col. 4 ll. 3 – 8.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for the execution of data stream queries, as taught by Sanghvi and Tsimelzon, may include updating the queries with new queries for additional execution, as taught in Kashiyamaa, for the purpose of using a known update technique to update a useful and understandable query language expression.}
However, Sanghvi, Tsimelzon, and Kashiyamaa do not explicitly teach the limitation:
the user interface configured to receive selections of metrics for generating reports, perform rollups, and/or group the result data stream.  {Madireddi does teach this limitation.  Madireddi teaches that presenting reports of data stream queries in a GUI, as taught by Sanghvi, Tsimelzon, and Kashiyamaa, may include where the reports are configurable by using the user interface to select particular metrics to display in the report.  Madireddi at ¶¶ 0273 & 0274 and fig. 77 (report GUI); id. at ¶¶ 0270, 0271, 0273 & fig. 75 (selecting metrics to specify contents of report).
Sanghvi, Tsimelzon, Kashiyamaa, and Madireddi are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of stream processing, and both are trying to solve the problem of how to extract useful information from data streams.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for presenting reports of data stream queries in a GUI, as taught by Sanghvi, Tsimelzon, and Kashiyamaa, with reports that are configurable by using the user interface to select particular metrics to display in the report, as taught in Madireddi.  Madireddi teaches that a user may wish to customize the information displayed in a report.  Id at ¶ 0273.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for presenting reports of data stream queries in a GUI, as taught by Sanghvi, Tsimelzon, and Kashiyamaa, with reports that are configurable by using the user interface to select particular metrics to display in the report, as taught in Madireddi, for the purpose of combining a known method to collect, process, and present data stream reports with a method that allows for the presented reports to be customized according to user preferences.}

Claims 4, 14, and 24
With respect to claims 4, 14, and 24, Sanghvi, Tsimelzon, Kashiyamaa, and Madireddi teach the invention as claimed, including:
receiving a dynamic expression for finding a set of result data streams based on an attribute value of the dynamic expression.    {A data stream query language in XML using SQL type queries, that continuously [dynamically] operates on data streams to execute queries against the data in the streams.  Tsimelzon at col. 4 ll. 41 – 42; id. at col. 5 ll. 53 – 57 (stream metadata such as column names and types); id. at col. 3 ll. 49 – 56 (aggregating streams); id. at col. 6 ll. 6 – 12; id. at claim 1 (obtaining stream data values); id. at col. 3 ll. 62 – 67 (reading data from a stream, writing data to a stream, storing stream data in a database); id. at col. 9 ln. 65 – col. 10 ln. 9; id. at col. 10 ln. 47 – col. 11 ln. 39; id. at col. 6 ln. 65 – col. 7 ln. 12 (metadata associated with identifier such as URI).} } 

Claims 5, 15, and 25 
With respect to claim 5, 15, and 25 Sanghvi, Tsimelzon, Kashiyamaa, and Madireddi teach the invention as claimed, including:
identifying a specific input data stream and a specific result data stream based on a dynamic expression, wherein the specific result data stream is described by an attribute value of the dynamic expression.  {A data stream query language in XML using SQL type queries, that continuously [dynamically] operates on data streams to execute queries against the data in the streams.  Tsimelzon at col. 4 ll. 41 – 42; id. at col. 5 ll. 53 – 57 (stream metadata such as column names and types); id. at col. 3 ll. 49 – 56 (aggregating streams); id. at col. 6 ll. 6 – 12; id. at claim 1 (obtaining stream data values); id. at col. 3 ll. 62 – 67 (reading data from a stream, writing data to a stream, storing stream data in a database); id. at col. 9 ln. 65 – col. 10 ln. 9; id. at col. 10 ln. 47 – col. 11 ln. 39; id. at col. 6 ln. 65 – col. 7 ln. 12 (metadata associated with identifier such as URI).} 

Claims 6, 16, and 26
With respect to claims 6, 16, and 26 Sanghvi, Tsimelzon, Kashiyamaa, and Madireddi teach the invention as claimed, including:
generating an output based on data values of at least one input data stream and at least one result data stream; and providing for display the output through a user interface.    {Processed data streams are outputted into output data streams and include metadata attributes received from the input data stream and specified in a StreamSchema, such as the URI of the input data stream source.  Tsimelzon at col. 6 ll. 32 - 39; id. at col. 6 ln. 65 – col. 7 ln. 21 (Data streams may be output using a data stream processing language).}

Claims 7, 17, and 27
With respect to claims 7, 17, and 27, Sanghvi, Tsimelzon, Kashiyamaa, and Madireddi teach the invention as claimed, including:
storing metadata describing the plurality of input data streams, the metadata for each data stream including one or more attributes associated with the data stream.   {Processed data streams are outputted into output data streams and include metadata attributes received from the input data stream and specified in a StreamSchema, such as the URI of the input data stream source.  Tsimelzon at col. 6 ll. 32 - 39; id. at col. 6 ln. 65 – col. 7 ln. 21 (Data streams may be output using a data stream processing language).}.} 

Claims 8, 18, and 28
With respect to claims 8, 18, and 28, Sanghvi, Tsimelzon, Kashiyamaa, and Madireddi teach the invention as claimed, including:
receiving a set of instructions specified using a data stream language program for processing the plurality of data streams; and generating one or more result data streams by executing the set of instructions.    {Data streams are received for processing and the values therein are manipulated using functions and written to an output stream.  Tsimelzon at Abstract; id. at col. 3 ll. 57 – 67 (reading data from a stream, writing data to a stream, storing stream data in a database.} 

Claim 9, 19, and 29
With respect to claims 9, 19, and 29, Sanghvi, Tsimelzon, Kashiyamaa, and Madireddi teach the invention as claimed, including:
wherein a set of result data streams is associated with a publish block, the publish block associated with a metric name, further comprising:  3Application No.: 16/547,559 determining a metric name attribute by associating the metric name of the publish block with an attribute describing each of the result data streams in the set of result data streams; and storing the metric name attribute with the metadata describing each of the result data streams in the set of result data streams.  {Threshold values are obtained via receiving the instructions to perform extraction of anomaly information, including metadata relating to the data values of the data stream.  Tsimelzon at col. 7 ln. 31 – col. 8 ln. 8 (threshold values include the schema and expression metadata for the data values).} 

Claims 10, 20, and 30
With respect to claims 10, 20, and 30, Sanghvi, Tsimelzon, Kashiyamaa, and Madireddi teach the invention as claimed, including:
wherein one or more input data streams from the plurality of input data streams are generated by instances of instrumented software executing on an external system.  {The data streams are generated from a running program that is monitored using instrumentation inserted into the program to generate the data streams of data values containing information about the execution of the program.  Sanghvi at ¶ 0003 (monitoring running systems); id. at ¶ 0075 (monitoring is by means of instrumentation); id. at. ¶¶ 0029, 0034, & 0086. } 

Claims 11, 21, and 31
With respect to claims 11, 21, and 31, Sanghvi, Tsimelzon, Kashiyamaa, and Madireddi teach the invention as claimed, including:
wherein one or more result data streams are obtained as a result of execution of instructions of another data stream language program.  {Processed data streams are outputted into output data streams and include metadata attributes received from the input data stream and specified in a StreamSchema, such as the URI of the input data stream source.  Tsimelzon at col. 6 ll. 32 - 39; id. at col. 6 ln. 65 – col. 7 ln. 21 (Data streams may be output using a data stream processing language).} 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
//T.H./										April 23, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199